Item 12 (b).Exhibits. SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST Balanced Strategy FundPrecious Metals and Minerals Fund Cornerstone Strategy Fund International Fund Growth & Tax Strategy FundWorld Growth Fund Emerging Markets FundGNMA Trust Treasury Money Market TrustManaged Allocation Fund In connection with the Annual Reports on Form N-CSR (Reports) of the above-named issuer for the Funds listed above for the period ended May 31, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:August 6, 2010/S/ CHRISTOPHER W. CLAUS Christopher W. Claus President SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST Balanced Strategy FundPrecious Metals and Minerals Fund Cornerstone Strategy Fund International Fund Growth & Tax Strategy FundWorld Growth Fund Emerging Markets FundGNMA Trust Treasury Money Market TrustManaged Allocation Fund In connection with the Annual Reports on Form N-CSR (Reports) of the above-named issuer for the Funds listed above for the period ended May 31, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date: August 6, 2010/S/ ROBERTO GALINDO,JR. Roberto Galindo, Jr. Treasurer
